EXHIBIT 10.43

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into effective the 1st day
of January, 2012 (the “Effective Date”), by and between NORTHRIM BANCORP, INC.
and its wholly owned subsidiary, NORTHRIM BANK, a state-chartered commercial
bank, with its principal office in Anchorage, Alaska (collectively, the
“Employer”), and Joseph M. Schierhorn (the “Executive”).

In consideration of the mutual promises made in this Agreement, the parties
agree as follows:

1. Employment.

Employer employs Executive and Executive accepts employment with Employer as its
Executive Vice President, Chief Financial Officer.

2. Term.

The term of this Agreement (the “Term”) shall commence on the Effective Date
and, unless terminated earlier pursuant to Section 5, shall continue through
December 31, 2012; provided, however, that on January 1, 2013 and each
succeeding January 1, the Term shall automatically be extended for one
additional year unless, not later than ninety (90) days prior to any such
January 1, either party shall have given written notice to the other that it
does not wish to extend the Term. In the event the Term is not extended,
Executive shall have no rights to any of the severance payments or benefits
continuation described in Section 5 except as specifically provided for in
Section 5.a.

3. Duties.

The Executive will serve as Executive Vice President, Chief Financial Officer of
the Employer. Executive shall render such executive, management and
administrative services and perform such tasks in connection with the affairs
and overall operation of the Employer as is customary for his position, subject
to the direction of Employer’s President and Board of Directors. Executive shall
devote necessary time, attention and effort to Employer’s business in order to
properly discharge his responsibilities under this Agreement.

4. Compensation, Benefits, Reimbursement and Profit Sharing.

a. Base Salary. In consideration for all services rendered by Executive during
the term of this Agreement, Employer shall pay Executive an annual base salary
(before all customary and proper payroll deductions) of $239,119 as adjusted
from time to time (“Base Salary”). The Board of Directors of the Employer shall
review Executive’s salary each year, in a manner consistent with that used for
all management employees of the Employer, and in its sole discretion may adjust
such salary commensurate with the Executive’s performance under this Agreement.

b. Profit Sharing Plan. Under the Northrim BanCorp, Inc. Profit Sharing Plan,
Executive shall be eligible to receive an annual profit share based on
performance as defined by the Board of Directors. Executive will be classified
in the Executive tier under the Plan’s Responsibility Factors. If Employer is
required to prepare an accounting restatement due to “material noncompliance of
the Employer”, the Employer will recover from the Executive any incentive
compensation during the three (3) years prior to the date of the restatement, in
excess of what would have been paid under the restatement. Executive’s signature
on this Agreement authorizes Employer to offset or deduct from any compensation
Employer may owe Executive, any excess payments (in whole or in part) that
Executive may owe Employer due to such restatement(s).

c. Stock Options. Executive shall be eligible for stock option grants under the
Employer’s Stock Incentive Plan. The timing and size of awards will be at the
discretion of the Board of Directors.

d. Supplemental Executive Retirement Plan (“SERP”), Supplemental Executive
Retirement Deferred Compensation Plan and Deferred Compensation Plan. Executive
shall also be entitled to receive an annual contribution equal to fifteen
percent (15%) of annual Base Salary in accordance with the Employer’s
Supplemental Executive Retirement Plan, as may be adjusted at the discretion of
the Board of Directors from time to time. Annually, Employer will also make
payment to Executive’s account as outlined in the Employer’s Supplemental
Executive Retirement Deferred Compensation Plan. The Executive may also
participate in the Employer’s Deferred Compensation Plan.

e. Other Benefits. Throughout the term of this Agreement, Employer shall provide
Executive with reasonable health insurance, disability and other employee
benefits. Executive shall participate in all employee benefit plans and programs
of Employer on a basis at least as favorable as that accorded to any other
officer of Employer.

f. Expenses. Employer shall reimburse Executive for his reasonable expenses
(including, without limitation, travel, entertainment, and similar expenses)
incurred in performing and promoting the business of Employer. Executive shall
present from time to time itemized accounts and receipts of any such expenses as
required by Employer, subject to any limits of company policy and the rules and
regulations of the Internal Revenue Service, including the Internal Revenue
Code, (referred to throughout this Agreement as “IRC” or the “Code”).

g. Automobile Allowance. Executive shall receive a SEVEN HUNDRED DOLLAR
($700.00) monthly automobile allowance for his automobile, fuel and maintenance
expenses for Bank business. No other expense reimbursement will be provided for
use of his vehicle.

5. Termination of Agreement.

a. Termination Due to a Change of Control. If (A) Employer (either Northrim
BanCorp, Inc. or Northrim Bank) is subjected to a Change of Control (as defined
in Section 5.f.(i)), and (B) either Employer or its assigns terminates
Executive’s employment without Cause (either during the annual term of this
Agreement or by refusing to extend this Agreement when the annual termination
occurs every December 31) or Executive terminates his employment for Good Reason
within 730 days of such Change of Control, then Employer shall pay Executive
(i) all Base Salary earned and all reimbursable expenses incurred under this
Agreement through such termination date; (ii) an amount equal to one (1) times
Executive’s highest Base Salary over the prior three (3) years; and
(iii) benefits described in Sections 5.b.(I) and (II) below. The amounts
described in Section 5.a.(i) and (ii) herein shall be paid no later than
forty-five (45) days after the day on which employment is terminated. No payment
will be made pursuant to Section 5.a.(ii) unless the Executive has signed an
agreement, in a form acceptable to Employer, that releases and holds Employer
harmless from all known and unknown claims and liabilities arising out of
Executive’s employment with Employer or the performance of this Agreement
(“Release Agreement”) and the Release Agreement has become irrevocable prior to
the payment date.

b. Termination by Employer Without Cause or by Executive for Good Reason. If
Employer terminates Executive’s employment without Cause, or if Executive
terminates his employment for Good Reason, Employer shall pay Executive in a
lump sum: (i) all Base Salary earned and all reimbursable expenses incurred
under this Agreement through such termination date; and (ii) an amount equal to
one (1) times Executive’s highest Base Salary over the prior three (3) years.
The amount described in 5.b.(i) herein shall be paid no later than forty-five
(45) days after the day on which employment is terminated. The amount described
in 5.b.(ii) herein shall be paid on the first day of the month following a
period of six (6) months after the termination of employment, provided that the
payment may be made sooner if either (i) the amount does not exceed the IRC Safe
Harbor or (ii) at the Executive’s election, the amount described in
Section 5.a.(ii) is reduced to fit within the IRC Safe Harbor. No payment will
be made pursuant to Section 5.a.(ii) unless the Executive has signed a Release
Agreement which has become irrevocable prior to the payment date.

(I) Benefits Continuation. In addition, Executive shall be entitled to health
and dental insurance benefits for a period of eighteen (18) months following the
termination of this Agreement. These benefits will be provided at Employer’s
expense, but such period shall count towards the Employer’s continuation of
coverage obligation under Section 4980B of the Internal Revenue Code (commonly
referred to as “COBRA”).

(II) Age and Service Credit. Executive shall also be entitled to receive age
credit and credit for period of service towards all SERP plans for the remaining
period of time covered by this Agreement. If Executive is hired by Employer, its
assigns, any company in control of Employer, or any company controlled by
Employer during the period covered by this Agreement, then Executive will be
entitled to be treated for all purposes relating to future compensation, and
benefits, as if this Agreement had never been terminated and as if Executive had
performed his responsibilities as an Executive throughout the period originally
covered by this Agreement.

c. Termination by Employer for Cause or by Executive Without Good Reason. If
Employer terminates Executive’s employment for Cause or if Executive terminates
his employment without Good Reason, Employer shall pay Executive upon the
effective date of such termination only such Base Salary earned and expenses
reimbursable under this Agreement incurred through such termination date. In
such case, Executive shall have no right to receive compensation or other
benefits for any period after termination under this Agreement.

d. Termination Due to Disability. If Employer terminates Executive’s employment
on account of any mental or physical Disability that prevents Executive from
performing his essential job functions, even with reasonable accommodation,
Executive shall be entitled to: (i) all Base Salary earned and reimbursement for
expenses incurred under this Agreement through the termination date, (ii) full
Base Salary for the year following the termination date (less the amount of any
payments received by Executive during such one (1) year period under any
Employer-sponsored disability plan), and (iii) health and dental insurance
benefits for a period of one (1) year following the termination date, which
benefits will be provided at Employer’s expense, but such period shall count
towards the Employer’s continuation of coverage obligation under Section 4980B
of Code (commonly referred to as “COBRA”). All such compensation shall be paid
Executive in one (1) lump sum the first day of the month following a period of
six (6) months after Executive’s employment was terminated, provided that
Executive has signed a Release Agreement which has become irrevocable prior to
the payment date.

If any disputed termination under Section 5.c. is subsequently determined to
have been without Cause, Executive’s recovery shall be limited to those payments
and benefits set out under Section 5.b.

e. Termination Upon Death of Executive. Executive’s employment under this
Agreement shall be terminated upon the death of Executive. In such case, the
Employer shall be obligated to pay to the surviving spouse of Executive, or if
there is none, to the Executive’s estate: (i) that portion of Executive’s Base
Salary that would otherwise have been paid to him for the month in which his
death occurred, and (ii) any amounts due him pursuant to the Northrim Bank
Savings Incentive Plan (401-K) and the Northrim BanCorp, Inc. Profit Sharing
Plan, any supplemental deferred compensation plan, and any other death,
insurance, employee benefit plan or stock benefit plan provided to Executive by
the Employer, according to the terms of the respective plans.

f. Termination Definitions.

(i) “Change of Control.” For purposes of this Agreement, the term “Change of
Control” shall mean the occurrence of one or more of the following events:
(A) One (1) person or entity acquiring or otherwise becoming the owner of
twenty-five percent (25%) or more of Employer’s outstanding common stock;
(B) Replacement of a majority of the incumbent directors of Northrim BanCorp,
Inc. or Northrim Bank by directors whose elections have not been supported by a
majority of the Board of either company, as appropriate; (C) Dissolution or sale
of fifty percent (50%) or more in value of the assets, of either Northrim
BanCorp, Inc. or Northrim Bank; or (D) A change “in the ownership or effective
control” or “in the ownership of a substantial portion of the assets” of
Employer, within the meaning of Section 280G of the Internal Revenue Code.

(ii) “Cause.” For purposes of this Agreement, termination for “Cause” shall
include termination because Executive (A) continually fails to substantially
perform his duties with the Employer, (B) is adjudged guilty of a felony, any
crime involving dishonesty or breach of trust or any crime involving a breach of
his fiduciary duties to the Employer, (C) is willfully and continually failing
to comply with any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease and desist order of a regulatory agency having
jurisdiction over Employer, (D)  commits a material act of dishonesty or
disloyalty related to the business of the Employer, or (E) is unable to
substantially perform his duties with the Employer due to drug addiction or
chronic alcoholism. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Employer’s
Board of Directors at a meeting of the Board called for such purpose (after
reasonable notice to Executive and an opportunity for him, together with his
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, he was guilty of conduct that constitutes Cause (as defined above)
and specifying the conduct in detail.

(iii) “Disability.” For purposes of this Agreement, “Disability” shall mean a
medically diagnosed physical or mental impairment that may be expected to result
in death, or to be of long, continued duration, and that renders Executive
incapable of performing his essential job functions under this Agreement, even
after he has been accorded reasonable accommodation. Employer’s Board of
Directors, acting in good faith, in accordance with applicable law, shall make
the final determination of whether Executive is suffering under any Disability
(as herein defined) and, for purposes of making such determination, may require
Executive to submit himself to a physical examination by a physician mutually
agreed upon by the Executive and Employer’s Board of Directors at Employer’s
expense.

(iv) “Good Reason.” For purposes of this Agreement, termination for “Good
Reason” shall mean termination by Executive as a result of any material breach
of this Agreement by Employer. Good Reason shall include, but not be limited to:
(A) a material reduction in Executive’s compensation defined as a reduction
equal to or greater than five percent (5%) of Executive’s then annual base
salary, (B) a material reduction in Executive’s duties and responsibilities, but
not merely a change in title, or (C) relocation of Executive’s primary workplace
by more than fifty (50) miles. “Good Reason” will only be deemed to occur if,
within ninety (90) days after a material reduction or change described above
first occurs, the Executive provides notice to the Employer of the existence of
Good Reason and of the Executive’s intended termination of employment due to
Good Reason, and the Employer does not remove Good Reason condition within
ninety (90) days after receiving such notice from the Executive. The Executive’s
written notice must explain the basis on which the Executive believes Good
Reason exists, the cure period, and the date on which the Executive intends to
terminate employment, which must be no later than six (6) months after the
existence of the Good Reason. The provisions of Section 5.f.(iv) are intended to
comply with the Good Reason safe harbor provisions of Code Section 409A and
applicable regulations.

(v) Termination from Employment. A termination from employment under this
Agreement shall mean a “Separation from Service” as interpreted in accordance
with Code Section 409A and generally meaning the date on which the Executive is
no longer performing services for the Employer. The Executive shall not have a
Separation from Service while on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or
if longer, so long as the Executive retains a right to reemployment under an
applicable statute or contract. A leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Executive will
return to perform services.

6. Limit on Severance Payment for Change of Control.

Notwithstanding anything above in Section 5.a., if the severance payment
provided for in that Section, together with any other payments which the
Executive has the right to receive from the Employer, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), the
severance payment shall be reduced. The reduction shall be in an amount so that
the present value of the total amount received by the Executive from the
Employer or its affiliates and subsidiaries will be 2.99 times the Executive’s
base amount (as defined in Section 280G of the Code) and so that no portion of
the amounts received by the Executive shall be subject to the excise tax imposed
by Section 4999 of the Code (excise tax). Insofar as permitted by the Code,
Employer shall reduce those elements of the severance pay package specified by
the Executive, provided, however, that Employer will not reduce the SERP credits
provided for in Section 5.b.(II). The determination as to whether any reduction
in the severance payment is necessary shall be made by the Employer in good
faith, and the determination shall be conclusive and binding on Executive. If
through error or otherwise Executive should receive payments under this Plan,
together with other payments the Executive has the right to receive from the
Employer, in excess of 2.99 times his base amount, Executive shall immediately
repay the excess to Employer upon notification that an overpayment has been
made.

7. Covenant Not To Compete.

a. Executive agrees that for the term of this Agreement and for a period of one
(1) year after this Agreement is terminated pursuant to Section 5.a. or 5.b.,
Executive will not directly or indirectly be employed by, own, manage, operate,
support, join, or benefit in any way from any business activity within the
states where Employer operates that is competitive with Employer’s business or
reasonably anticipated business of which Executive has knowledge. For purposes
of the foregoing, Executive will be deemed to be connected with such business if
the business is carried on by: (i) a partnership in which Executive is a general
or limited partner; or (ii) a corporation of which Executive is a shareholder
(other than a shareholder owning less than five percent (5%) of the total
outstanding shares of the corporation), officer, director, employee or
consultant, whether paid or unpaid. In the event of an alleged breach by
Executive of this Section 7, the one-year noncompete period shall be extended
until such breach or violation has been duly cured, and shall restart so that
Employer has received the intended benefit of one uninterrupted year of
noncompetition by Executive.

b. The parties agree that if a trial judge with jurisdiction over a dispute
related to this Agreement should determine that the restrictive covenant set
forth above is unreasonably broad, the parties authorize such trial judge to
narrow the covenant so as to make it reasonable, given all relevant
circumstances, and to enforce such covenant. The provisions of this Section 7
shall survive termination of this Agreement.

8. Nondisclosure of Confidential Information.

a. During the term of Executive’s employment and thereafter, Executive agrees to
hold Employer’s Confidential Information in strict confidence, and not disclose
or use it at any time except as authorized by Employer and for Employer’s
benefit. If anyone tries to compel Executive to disclose any Confidential
Information, by subpoena or otherwise, Executive agrees immediately to notify
Employer so that Employer may take any actions it deems necessary to protect its
interests. Executive’s agreement to protect Employer’s Confidential Information
applies both during the term of this Agreement and after employment ends,
regardless of the reason it ends.

b. “Confidential Information” includes, without limitation, any information in
whatever form that Employer considers to be confidential, proprietary,
information and that is not publicly or generally available relating to
Employer’s: trade secrets (as defined by the Uniform Trade Secrets Act);
know-how; concepts; methods; research and development; product, content and
technology development plans; marketing plans; databases; inventions; research
data and mechanisms; software (including functional specifications, source code
and object code); procedures; engineering; purchasing; accounting; marketing;
sales; customers; advertisers; joint venture partners; suppliers; financial
status; contracts or employees. Confidential Information includes information
developed by Executive, alone or with others, or entrusted to Employer by its
customers or others.

9. Nonsolicitation.

During the course of Executive’s employment and for a period of one (1) year
from the date of termination of employment for any reason, Executive shall not
directly or indirectly solicit or entice any of the following to cease,
terminate or reduce any relationship with Employer or to divert any business
from Employer: (a) any person who was an employee of Employer during the one
(1) year period immediately preceding the termination of Executive’s employment;
(b) any customer or client of Employer; or (c) any prospective customer or
client of Employer from whom Executive actively solicited business within the
last one (1) year of Executive’s employment. In the event of an alleged breach
by Executive of this Section 9, the one-year nonsolicitation period shall be
extended until such breach or violation has been duly cured, and shall restart
so that Employer has received the intended benefit of one uninterrupted year of
nonsolicitation by Executive.

10. Non-Disparagement.

Executive will not, during the Term or after the termination or expiration of
this Agreement or Executive’s employment, make disparaging statements, in any
form, about Employer’s officers, directors, agents, employees, products or
services which Executive knows, or has reason to believe, are false or
misleading.

11. Mutual Agreement to Arbitrate.

a. Except as provided in Section 11.b., in the event of a dispute or claim
between Executive and Employer related to Employee’s employment or termination
of employment, all such disputes or claims will be resolved exclusively by
confidential arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”). This means that the parties agree to waive their rights to have such
disputes or claims decided in court by a jury. Instead, such disputes or claims
will be resolved by an impartial AAA arbitrator whose decision will be final.

b. The only disputes or claims that are not subject to arbitration are any
claims by Executive for workers’ compensation or unemployment benefits, and any
claim by Executive for benefits under an employee benefit plan that provides its
own arbitration procedure. Also, Executive and Employer may seek equitable
relief (such as an injunction or declaratory relief) in court in appropriate
circumstances. Specifically, Executive recognizes that Employer does not have an
adequate remedy at law to protect its business from Executive’s breach of
Sections 7, 8, or 9 of this Agreement, and therefore Employer shall be entitled
to bring an action for a temporary restraining order and preliminary injunctive
relief pre-arbitration, in the event of any actual or threatened breach by
Executive of Sections 7, 8, or 9. In such court proceeding, Employer shall not
be required to post a bond or other security, and Employer may also be awarded
actual damages caused by Executive’s breach of Sections 7, 8, or 9 of this
Agreement as well as repayment of all or a portion of any severance that
Employer previously paid to Executive.

c. Except as provided by section 11.b., the arbitration procedure will afford
Executive and Employer the full range of legal, equitable, and/or statutory
remedies. Employer will pay all costs that are unique to arbitration, except
that the party who initiates arbitration will pay the filing fee charged by AAA.
Executive and Employer shall be entitled to discovery sufficient to adequately
arbitrate their claims, including access to essential documents and witnesses,
as determined by the arbitrator and subject to limited judicial review. In order
for any judicial review of the arbitrator’s decision to be successfully
accomplished, the arbitrator will issue a written decision that will decide all
issues submitted and will reveal the essential findings and conclusions on which
the award is based.

12. Miscellaneous.

a. This Agreement contains the entire agreement between the parties with respect
to Executive’s employment with Employer, and is subject to modification or
amendment only upon agreement in writing signed by both parties.

b. This Agreement shall bind and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties, except that Employer’s
rights and obligations may not be assigned.

c. If any provision of this Agreement is invalid or otherwise unenforceable, in
whole or in part, then such provision shall be modified so as to be enforceable
to the maximum extent permitted by law. If such provision cannot be modified to
be enforceable, the provision shall be severed from the Agreement to the extent
it is unenforceable. All other provisions and any partially enforceable
provisions shall remain unaffected and shall remain in full force and effect.

d. In the event of any claim or dispute arising out of this Agreement, the party
that substantially prevails shall be entitled to reimbursement of all expenses
incurred in connection with such claim or dispute, including, without
limitation, attorneys’ fees and other professional fees. This paragraph shall
apply to expenses incurred with or without suit, and in any judicial,
arbitration or administrative proceedings, including all appeals therefrom.

e. Any notice required to be given under this Agreement to either party shall be
given by personal service (i.e., via hand delivery) or by depositing a copy of
such notice in the United States registered or certified mail, postage prepaid,
addressed to the following address, or such other address as addressee shall
designate in writing:

Employer:

3111 “C” Street
Anchorage, AK 99503

Executive:

3931 Moonstar Circle
Anchorage, AK 99516

f. This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by and construed and enforced according to
the laws of the State of Alaska.

g. This Agreement is intended to comply and shall be interpreted and construed
in a manner consistent with the provisions of Internal Revenue Code
Section 409A, including any rule or regulation promulgated thereunder. In the
event that any provision of the Agreement would cause a benefit or amount
provided hereunder to be subject to tax under the Internal Revenue Code prior to
the time such amount is paid, such provision shall, without the necessity of
further action by the signatories to this Agreement, be null and void as of the
Effective Date.

1

EMPLOYER:
NORTHRIM BANCORP, INC.

By: /s/Ronald A. Davis
Ronald A. Davis
Its: Chairman of the Compensation Committee of The Board of Directors

NORTHRIM BANK

By: /s/Ronald A. Davis
Ronald A. Davis
Its: Chairman of the Compensation Committee of The Board of Directors

EXECUTIVE:

/s/ Joseph M. Schierhorn
Joseph M. Schierhorn

2